Case 1:20-cv-02346-UNA Document 4 Filed 10/26/20 Page 1 of 2

FILED

UNITED STATES DISTRICT COURT OCT 26 2020
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
CHRISTOPHER JOSEPH, )
)
Plaintiff, )
)
Vv ) Civil Action No. 1:20-cv-02346 (UNA)
)
UNITED NATIONS HIGH )
COMMISSIONER FOR REFUGEES, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint,
application for leave to proceed in forma pauperis, and motion for appointment of counsel. The
Court will grant the in forma pauperis application, dismiss the case pursuant to 28 U.S.C. §
1915(e)(2)(B)(ii), mandating dismissal of a complaint which fails to state a claim upon which relief
can be granted, and deny the motion for appointment of counsel as moot.

Plaintiff, a resident of Seattle, Washington, alleges that Douglas County (Nebraska) Child
Protective Services (“CPS”) committed fraud and violated his constitutional rights. More
specifically, he alleges that, in the years 2006-2008, in the course of an investigation. these local
Nebraska officials “kidnapped and sold” his children while he was “under the refuge[e] protection
status.’’ He demands the return of his children and seeks damages pursuant to 42 U.S.C. § 1983.

Plaintiff has failed to state a claim upon which relief may be granted. He is aggrieved
regarding the actions of the Douglas County CPS; however, he has instead sued the United Nations
High Commissioner for Refugees, the United States Department of Health and Human Services,
the United States Department of Homeland Security, and the United States Citizenship and

Immigration Services. The intended claims and relief sought from the named defendants is
Case 1:20-cv-02346-UNA Document 4 Filed 10/26/20 Page 2 of 2

unclear. Though plaintiff has indicated that he is a refugee, it is unclear what connection, if any,
these defendants have to the claims arising out of his grievances with Douglas County CPS.

As such, the complaint is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for
failure to state a claim upon which relief may be granted. An order consistent with this

memorandum opinion is issued separately.

/s/
RUDOLPH CONTRERAS
United States District Judge

Date: September 29, 2020
